Abatement Order filed August 7, 2018..




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00175-CR
                                  ____________

                      JESSE PHILLIP OCHOA, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 2
                              Harris County, Texas
                         Trial Court Cause No. 2165174


                             ABATEMENT ORDER

      The reporter’s record in this case was due April 16, 2018. See Tex. R. App. P.
35.1. The record was not filed. On April 18, 2018, this court ordered the court
reporter to file the record within 30 days. The court reporter filed one request for
extension of time, which we granted to June 18, 2018. When the court reporter failed
to file the record as ordered, on June 26, 2018, this court again ordered the court
reporter to file the record within 30 days, and this court instructed the court reporter
that if the record was not filed, the court may order the trial court to conduct a hearing
to determine the reason for failure to file the record. The record has not been filed
with the court. The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the County Criminal Court at Law No. 2 to conduct
a hearing at which the court reporter, appellant’s counsel, and appellee’s counsel
shall participate (a) to determine the reason for failure to file the record; (b) to
establish a date certain when the reporter’s record will be filed, and (c) to make
findings as to whether the court reporter should be held in contempt of court for
failing to file the reporter’s record timely as ordered. We order the court to prepare
a record, in the form of a reporter’s record, of the hearing. The judge shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward to
this court a supplemental clerk’s record containing the findings and conclusions. The
hearing record and supplemental clerk’s record shall be filed with the clerk of this
court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. If the court reporter files the record
before the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.

                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.